979 F.2d 855
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Willie J. MCCONNER, Petitioner-Appellant,v.Edward R. MEYERS, Respondent-Appellee.
No. 92-15693.
United States Court of Appeals, Ninth Circuit.
Submitted Nov. 4, 1992.*Decided Nov. 18, 1992.

Before SCHROEDER, FLETCHER and PREGERSON, Circuit Judges.


1
MEMORANDUM**


2
Willie J. McConner, a California state prisoner, appeals pro se the district court's denial of his 28 U.S.C. § 2254 habeas petition.   We have jurisdiction under 28 U.S.C. § 2253 and review the denial de novo.   Norris v. Risley, 878 F.2d 1178, 1180 (9th Cir.1989).   We affirm.


3
McConner's only assignment of error is that the district court failed to conduct an evidentiary hearing to determine whether the trial court improperly used convictions by guilty plea to enhance McConner's sentence.   McConner contends that he did not knowingly and voluntarily enter into those guilty pleas.


4
The question of whether a defendant knowingly and voluntarily entered into a guilty plea is reviewed de novo by a federal habeas court.   Marshall v. Lonberger, 459 U.S. 422, 435-38 (1983).   A state court's determination of the underlying facts of such a claim are entitled to a presumption of correctness under 28 U.S.C. § 2254(d).   Id.


5
Here, the state court held an evidentiary hearing and determined that petitioner had been informed of the consequences of his guilty pleas, understood these consequences, and knowingly and voluntarily entered into the guilty pleas under the standard set forth in  Boykin v. Alabama, 395 U.S. 238, 242 (1969).   Moreover, the district court independently reviewed the state court record and reached the same conclusion.   Petitioner has not demonstrated that the state court hearing was inadequate or that its factual determination was not fairly supported by the record.   See 28 U.S.C. § 2254(d).   Therefore, we affirm the judgment of the district court.


6
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3